NO
















 




 


NO. 12-10-00260-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
                                                                             '     
 
IN RE:
MICHAEL KENNEDY,                       '                 ORIGINAL
PROCEEDING
RELATOR
                                                                             '     
 


MEMORANDUM
OPINION
PER
CURIAM
            Relator
Michael Kennedy filed a petition for writ of mandamus directing the trial court
to rule on his motion to dismiss his counsel and his motion requesting an
“incompetence hearing.”  Based on the record before us, we conclude that
Relator has not shown he is entitled to the relief requested.  See Tex. R. App. P. 52.8(a); see also In
re Kennedy, No. 12–10–00251–CR, 2010 WL 3168245, at *1–2 (Tex.
App.–Tyler Aug. 11, 2010, orig. proceeding) (mem. op., not designated for
publication).  Accordingly, we deny Relator’s petition for writ
of mandamus.        
Opinion delivered August 18, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)